Exhibit 10.5

CONSENT TO SUBLEASE AGREEMENT

This Consent to Sublease Agreement (this “Consent”) is made by and among M&E,
LLC (“Landlord”), Peacock Construction, Inc. (“Tenant”) and Jaguar Health, Inc.
(“Subtenant”), in connection with a certain sublease dated as of August 31, 2020
by and between Tenant and Subtenant (the “Sublease;” and the premises subleased
thereby are referred to herein as the “Subleased Premises”). The Sublease is a
sublease under a certain Office Lease dated as of June 7, 2011 by and between
Tenant and Landlord as amended by that certain First Extension of Lease made on
January 26, 2018, (the “Master Lease”). A copy of the Sublease is attached
hereto as Exhibit A. Landlord hereby consents to the subletting by Tenant to
Subtenant on the following terms and conditions:

1.         Definitions. All capitalized terms used herein will have the meanings
ascribed in the Sublease, or, if not defined therein, in the Master Lease.

2.         Scope of this Consent. Nothing in this Consent or the Sublease shall:
(i) constitute approval or ratification by Landlord of any of the provisions of
the Sublease or any other agreement relating thereto (other than the actual
demise of the Subleased Premises to Subtenant from Tenant) or constitute a
representation or warranty on behalf of Landlord; (ii) waive or release Tenant
from any of its obligations under the Master Lease or any other document
affecting the Leased Premises or Subleased Premises, or waive any present or
future default of Tenant under the Master Lease; (iii) modify, waive, amend or
affect any provisions, covenants or conditions of the Master Lease or any rights
or remedies of Landlord thereunder; or (iv) be construed as an acknowledgment of
any obligation of Landlord to Subtenant under the Master Lease with respect to
the Subleased Premises. This Consent is not assignable, and Landlord reserves
the right to consent (or withhold consent) with respect to any other matter set
forth in the Master Lease, including, without limitation, any further
sublettings or occupancies of all or any portion of the Leased Premises, or
assignments or other transfers of all or any portion of the Master Lease or any
sublease or assignment. Landlord makes no representations or warranties of any
kind in connection with the Sublease or this Consent, and Landlord takes no
position as to whether any of the representations or warranties made by Tenant
in the Sublease are true or correct.

3.         Master Lease Superior. Subtenant acknowledges that any rights or
remedies it has under the Sublease are derived from the Master Lease and,
notwithstanding anything to the contrary contained herein or in the Sublease,
Subtenant agrees to be bound by all of the terms and conditions of the Master
Lease as fully and completely as if Subtenant were the original tenant under the
Master Lease (except that Subtenant shall be obligated to pay the rental
reserved under the Sublease with respect to the Subleased Premises).

4.         Liability of Tenant. Tenant is and shall remain primarily liable for
all charges incurred with respect to the Premises, including the Subleased
Premises and for the full performance of all covenants and conditions set forth
in the Master Lease (including, without limitation, all insurance and indemnity
obligations (whether arising from any use of the Leased Premises or Subleased
Premises by Tenant or Subtenant), the obligation to cure any default under or
breach of the Master Lease (whether such default is caused by Tenant, Subtenant
or



--------------------------------------------------------------------------------

anyone claiming by, through or under either) and the obligation to make all
payments under the Master Lease directly to Landlord).

5.         Termination of Master Lease. If, at any time prior to the expiration
or earlier termination of the term of the Sublease or Master Lease (or
Subtenant’s or Tenant’s right to possession thereunder) or if the Master Lease
or Sublease shall expire or be sooner terminated for any reason, then the
Sublease shall simultaneously terminate. If such termination occurs, Subtenant
shall vacate the Subleased Premises on or before the date of termination, and
Subtenant hereby waives any right to receive any notice to quit in connection
with such vacation or termination of its right to possess the Subleased
Premises. Notwithstanding the foregoing, at Landlord’s option and upon written
demand from Landlord, Subtenant shall attorn to Landlord for the remainder of
the term of the Sublease, such attornment to be upon all of the terms and
conditions of the Master Lease (except that the Leased Premises shall be the
Subleased Premises and the rent set forth in the Sublease shall be substituted
for the annual Basic Rent and Tenant’s Share of Basic Operating Cost set forth
in the Master Lease). In no event, however, shall Landlord be (a) liable for any
act or omission of Tenant, (b) subject to any offsets or defenses which
Subtenant had or might have against Tenant, (c) bound by any rent or other
payment paid by Subtenant to Tenant more than thirty (30) days in advance, (d)
bound by any amendment to the Sublease not consented to in writing by Landlord;
or (e) bound by any security deposit paid to Tenant unless such security deposit
is actually received by Landlord. Subtenant agrees to execute from time to time
documents reasonably satisfactory to Landlord in confirmation of said
attornment. The provisions of this Paragraph shall be self-operative and shall
apply notwithstanding the fact that, as a matter of law, the Sublease may
otherwise terminate upon the termination of the Master Lease. Nothing contained
in this Paragraph shall be construed to impair or modify any right otherwise
exercisable by Landlord, whether under the Master Lease or any other agreement,
at law or in equity, including, without limitation, the right to terminate
Subtenant’s right to occupy the Subleased Premises if Landlord elects not to
recognize Subtenant. If Subtenant shall continue in possession of any portion of
the Subleased Premises after the termination of the Master Lease without
Landlord’s express written permission, then such holdover shall be deemed to be
an Event of Default under the Master Lease (for which no notice or cure period
shall be applicable), entitling Landlord to all rights and remedies afforded to
Landlord under the Master Lease, at law or in equity. Tenant shall immediately
and vigorously pursue against Subtenant all rights and remedies available to
Tenant under the Sublease, at law or in equity in order to remedy such holdover.

6.         Indemnity. Subtenant shall indemnify, defend and protect Landlord and
hold harmless of and from any and all claims, proceedings, loss, cost, damage,
causes of action, liabilities, injury or expense arising out of or related to
claims of injury to or death of persons, damage to property occurring or
resulting directly or indirectly from the use or occupancy of the Subleased
Premises or activities of Subtenant or its agents, employees, contractors or
invitees in, on or about the Subleased Premises or Project, including claims
arising out of Landlord’s own negligence or intentional acts, except to the
extent specifically covered under any indemnity of Landlord to Tenant under the
Lease, such indemnity to include, but without limitation, the obligation to
provide all costs of defense against any such claims. Notwithstanding anything
to the contrary in the Master Lease and/or this Consent, Landlord has assumed no
duty to directly indemnify Subtenant under the Sublease or Master Lease, and
Landlord hereby expressly disclaims any such obligation.



--------------------------------------------------------------------------------

7.         Insurance. Subtenant hereby agrees, specifically for the benefit of
Landlord that it shall maintain the insurance required to be maintained by
Tenant under the Sublease, and further agrees that notwithstanding anything to
the contrary contained in the Sublease, it shall name Landlord, Landlord’s
property manager from time to time and, if requested by Landlord, Landlord’s
lender as additional insureds tinder any policies of commercial liability
insurance maintained by Subtenant. Subtenant shall, on or before the Effective
Date, provide Landlord with a certificate of insurance or other evidence
satisfactory to Landlord, that Subtenant has obtained the insurance required
hereunder.

8.         Notices.

(a)        Subtenant shall simultaneously deliver a copy to Landlord of all
notices sent to Tenant, in the manner set forth in the Master Lease to the
address of Landlord set forth in the Master Lease, In addition, Tenant shall
send to Landlord any notices sent to Subtenant under the Sublease. All notices
to Subtenant shall be sent to the Subleased Premises.

(b)        Landlord shall have no obligation to deliver to any other party
copies of any notices under the Master Lease that are sent to Tenant or under
the Sublease that are sent to Subtenant.

9.         Ratification. By executing this Consent, each of Tenant and Subtenant
acknowledges and agrees to be bound by all of the terms and conditions of this
Consent, and each acknowledges that Landlord has agreed to execute this Consent
based upon Tenant’s, and Subtenant’s acceptance of the terms and conditions
hereof. As further inducement for Landlord to grant its consent to the Sublease,
Tenant represents and warrants to Landlord, to the best of its knowledge as of
the date hereof, that Tenant has no claims, counterclaims, defenses or set-offs
against Landlord arising from or out of a breach or default by Landlord under
the Master Lease, that neither Landlord nor Tenant is in default under any terms
of the Master Lease, nor has any event occurred which, with the passage of time
or giving of notice (or both), will constitute an Event of Default under the
Master Lease, and that no fact or circumstance exists which would permit Tenant
to terminate the Master Lease.

10.       Broker. Tenant and Subtenant each represent and warrant that, no
broker, agent, or finder is or might be entitled to a commission or compensation
from Landlord in connection with the Sublease. Subtenant and Tenant, jointly and
severally, each shall indemnify and hold harmless Landlord from and against any
claims or causes of action for a commission or other form of compensation
arising from the Sublease asserted by any person or entity. The provisions of
this paragraph shall survive the termination or expiration of the Sublease and
the Master Lease.

11.       Effectiveness of Consent. This Consent shall not be effective unless
and until (a) Landlord executes same and (b) Tenant reimburses to Landlord all
fees of Landlord incurred in reviewing the Sublease, preparing this consent and
all other matters related to the subleasing transaction referred to herein
(which date shall be referred to as the “Effective Date”). It is expressly
understood that Landlord shall have no obligation whatsoever to commence its
review of the final Consent prior to execution thereof by Landlord, unless
Landlord receives, (a) an original Consent signed by Tenant, and Subtenant and,
(b) all payments required by this Consent



--------------------------------------------------------------------------------

to be made to Landlord in connection with the execution hereof, and (c) all
insurance certificates and other deliverables of Subtenant required under this
Consent and the Sublease.

IN WITNESS WHEREOF, the parties hereto have executed this Consent to Sublease
Agreement on this 31st day of August 2020.



LANDLORD:

TENANT:





M&E, LLC

Peacock Construction, Inc.

a California Limited Liability Company

a California corporation





By:

/s/ Elsie Sze

By:

/s/ Kyle W. Peacock



Name: Elsie Sze



Name: Kyle W. Peacock



Its: Director



Its: CEO











SUBTENANT:







Jaguar Health, Inc.



a Delaware corporation







By:

/s/ Lisa A. Conte





Name: Lisa A. Conte





Its: President & CEO











--------------------------------------------------------------------------------